Case 1:19-cv-01563-ENV-JO Document 33 Filed 07/13/20 Page 1 of 3 PageID #: 120




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
K. A. DILINI N. COORAY, individually and on behalf of :
all other persons similarly situated,                                  :
                                                                       :
                                             Plaintiff,                :   ORDER
                                                                       :
                           -against-                                   :   19-cv-1563 (ENV) (JO)
                                                                       :
RICHMOND IHOP LLC and JHONG UHK KIM,                                   :
                                                                       :
                                             Defendants.               :
---------------------------------------------------------------------- x
VITALIANO, D.J.

        Plaintiff K. A. Dilini N. Cooray brought this action against defendants Richmond IHOP

LLC and Jhong Uhk Kim, alleging wage and overtime violations under state and federal law.

Compl., Dkt. 1. Having reached a settlement, the parties moved for settlement approval on

January 6, 2020, pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015), Dkt. 23, which Magistrate Judge James Orenstein denied. See Dkt. 24. The parties

revised the terms of settlement and renewed their motion on February 3, 2020. Dkt. 25. The

parties agreed, in relevant part, that defendants would pay plaintiff a lump sum of $40,000 within

15 days of the Court’s approval of the settlement and dismissal of the case, subject to certain

conditions. See Dkt 25-1 (Settlement Agreement), at 3–4. The Court adopted Magistrate Judge

Orenstein’s February 5, 2020, sua sponte Report & Recommendations, in which he concluded

that the settlement was fair and reasonable, and it granted the parties’ motion for settlement

approval. See 2/27/2020 Docket Order. The case was dismissed with prejudice on March 6,

2020. Dkt. 27.

        On May 8, 2020, plaintiff moved to enforce the settlement agreement, representing that

defendants had paid only $20,000, comprised of $13,784.30 paid to plaintiff, and $6125.70 paid



                                                         1
Case 1:19-cv-01563-ENV-JO Document 33 Filed 07/13/20 Page 2 of 3 PageID #: 121




to plaintiff’s counsel, and requesting that the Court order defendants to pay plaintiff “$13,784.30,

inclusive of costs and attorneys’ fees,” plus pre-judgment and post-judgment interest, and to pay

plaintiff’s counsel $6215.70, plus pre-judgment and post-judgment interest. Dkts. 28, 28-1.

Plaintiff also requested that the Court order an automatic increase of the amount of judgment by

15 percent, pursuant to §§ 198(4) and 663(4) of the New York Labor Law, if any such amounts

remain unpaid upon the expiration of 90 days from either the entry of judgment or expiration of

the time to appeal. Dkt. 28-1.

       Magistrate Judge Orenstein held a teleconference on June 23, 2020, see Dkts. 31, 32, and,

that same day, he issued a Report and Recommendations in which he recommended that

plaintiff’s motion be granted, but with the following caveats. See 6/23/2020 Report and

Recommendations (“R&R”). First, Magistrate Judge Orenstein construed plaintiff’s request for

payment “inclusive of costs and attorneys’ fees” to mean that “plaintiff will receive the full

amount contemplated under the original settlement agreement and that neither the plaintiff nor

the defendants will be required to reimburse the plaintiff’s counsel for the enforcement

proceedings.” Id. Second, because plaintiff represented that he seeks only to enforce the

settlement contract, rather than pursue the underlying wage claims, Magistrate Judge Orenstein

recommended “against granting the plaintiff’s request that the judgment include a provision that

a delay in paying the judgment amount great[er] than ninety days will result in an automatic

fifteen percent increase of the judgment amount.” Id. Objections to the R&R were due by July

7, 2020. Id.

       With notice given, no party has filed objections to the R&R. In accordance with the

applicable clear-error standard of review, see Dafeng Hengwei Textile Co. v. Aceco Indus. &

Commercial Corp., 54 F. Supp. 3d 279, 283 (E.D.N.Y. 2014), the Court carefully reviewed




                                                 2
Case 1:19-cv-01563-ENV-JO Document 33 Filed 07/13/20 Page 3 of 3 PageID #: 122




Magistrate Judge Orenstein’s R&R, and found it to be correct, well-reasoned, and free of any

clear error. The Court, therefore, adopts it in its entirety as the opinion of the Court.

       Accordingly, plaintiff’s motion for judgment based on settlement is granted as follows:

       Cooray shall receive the full amount contemplated under the Court-approved settlement

agreement, and that neither plaintiff nor defendants will be required to reimburse plaintiff’s

counsel for the enforcement proceedings. Specifically, Cooray shall recover from defendants

Richmond IHOP LLC and Jhong Uhk Kim, jointly and severally, $13,784.30, plus pre-judgment

interest of 9 percent per annum accruing from March 25, 2020 through the date of entry of

judgment, plus post-judgment interest pursuant to 28 U.S.C. § 1961, and the plaintiff has

execution therefor; and the Law Office of Justin A. Zeller, P.C. shall recover from defendants

Richmond IHOP LLC and Jhong Uhk Kim, jointly and severally, $6215.70, plus pre-judgment

interest of 9 percent per annum accruing from March 25, 2020 through the date of entry of

judgment, plus post-judgment interest pursuant to 28 U.S.C. § 1961; and plaintiff and the Law

Office of Justin A. Zeller, have execution therefor.

       So Ordered.

       Dated: Brooklyn, New York
       July 10, 2020



                                                                 /s/ Eric N. Vitaliano
                                                              ERIC N. VITALIANO
                                                              United States District Judge




                                                  3
